Dismissed and Memorandum Opinion filed June 18, 2009







Dismissed
and Memorandum Opinion filed June 18, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00498-CR
____________
 
MARKITA MASHUNA HAMILTON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 1201783
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of possession of a controlled substance.  On March
24, 2009, pursuant to a plea bargain, adjudication of guilt was deferred and
appellant was placed on community supervision for two years.  Appellant=s pro se notice of appeal was not
filed until June 1, 2009.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).